  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FRANK EDWIN PATE,                    )
                                     )
   Petitioner,                       )
                                     )        CIVIL ACTION NO.
   v.                                )          2:19cv580-MHT
                                     )               (WO)
UNITED STATES OF AMERICA,            )
                                     )
   Respondent.                       )

                           OPINION AND ORDER

       This   lawsuit       is     before    the       court     on     the

recommendation of the United States Magistrate Judge

that    the   case    be    transferred     to   the    United      States

District      Court   for    the    Eastern      District      of     Texas

pursuant to 28 U.S.C. § 1631.               There are no objections

to the recommendation.             After an independent and de

novo review of the record, the court concludes that the

magistrate judge’s recommendation should be adopted.

                                   ***

       Accordingly, it is ORDERED as follows:

       (1) The magistrate judge's recommendation (doc. no.

13) is adopted.
    (2) This case is transferred to the United States

District   Court   for    the    Eastern     District   of   Texas

pursuant to 28 U.S.C. § 1631.

    (3) All pending motions are left for resolution by

the transferee court.

    The    clerk   of    the    court   is   DIRECTED   to    take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 12th day of December, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
